process claim.   See Hudson, 468 U.S. at 533. Although appellant also
                asserted that his Fourth Amendment right to be free from an illegal
                seizure was violated, this allegation essentially restated his due process
                claim, and regardless, the Fourth Amendment does not apply within the
                confines of a prison cell. Id. at 528 & n.8. Thus, his illegal seizure claim
                fails for the same reason as his due process claim.     See id. at 526, 533. To
                the extent that appellant asserted a state tort claim for negligence, the
                district court lacked jurisdiction to consider such a claim based on the
                facts alleged, as the value of the property at issue was well under $10,000.
                See NRS 4.370(1)(b) (justice courts have jurisdiction over actions for
                detaining or damaging personal property valued under $10,000); see also
                Nev. Const. art. 6, § 6(1) (district courts "have original jurisdiction in all
                cases excluded by law from the original jurisdiction of justices' courts").
                            As appellant could not establish either a constitutional claim
                or a state tort claim within the district court's jurisdiction under the facts
                alleged in the complaint, dismissal was proper, see Buzz Stew, 124 Nev. at
                228, 181 P.3d at 672, and we
                             ORDER the judgment of the district court AFFIRMED.
                                           ,c).--; A
                                                 -
                                          1.
                                         -
                                         Saitta



                Gibbons                                     Pickering


                cc: Hon. James Todd Russell, District Judge
                     Demetrious Stewart
                     Attorney General/Carson City
                     Carson City Clerk
SUPREME COURT
        OF
      NEVADA
                                                       2
(0) 1947e)